Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Oren Reches (Registration Number 53,506) on 11 March 2022.

The application has been amended as follows: 
In the specification:
In page 6, in paragraph 0074, line 3, change “eb” to --be--.
In page 6, in paragraph 0083, line 5, change “said” to --the--.
In page 31, in paragraph 00446, line 2, change “rod” to --road--.
In page 34, in paragraph 00475, line 1, change “8” to --6--.

In the abstract:
In the abstract, in line 5, change “comprises” to --includes--.

In the claims:
In claim 1, line 5, after “signature of each”, insert --of--.
In claim 1, line 10, before “compact contextual signatures”, insert --the--.

In claim 9, line 1, after “A non-transitory computer readable medium that stores instructions”, change “for” to --that, when executed, cause a processor to--.
In claim 9, line 5, after “signature of each”, insert --of--.
In claim 9, line 10, before “compact contextual signatures”, insert --the--.

In claim 17, line 8, after “signature of each”, insert --of--.
In claim 17, line 13, before “compact contextual signatures”, insert --the--.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
In the drawings, in figure 2N, empty box 4953 is labelled as --Object Detector--.
In the drawings, in figure 2N, empty box 4954 is labelled as --Cluster Manager--.
In the drawings, in figure 2N, empty box 4955 is labelled as --Controller--.
In the drawings, in figure 2N, empty box 4956 is labelled as --Selection Unit--.
In the drawings, in figure 2N, empty box 4957 is labelled as --Object Detection Determination Unit--.
In the drawings, in figure 2N, empty box 4958 is labelled as --Signature Generator--.
4959 is labelled as --Movement Information Unit--.
In the drawings, in figure 2N, empty box 4960 is labelled as --Identifier Unit--.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely, Muller et al. (US 2019/0384303 A1) discloses a method for predicting behaviors of road users (see pars 6, 24, 45, 46, 82, 89, 96 and 197, i.e., observed behaviors, such as driving through a physical environment to train a machine learning model(s) to predict paths through an environment, predicted trajectory for autonomous vehicle, predicted recommended trajectory, predict state of a vehicle maneuver, and predicted collision), the method comprises: sensing a vicinity of a vehicle to provide sensed information (see abstract, sensor data, see fig. 1B, sensor data 106, see fig. 3 B302, image data generated by camera, see fig. 5B, see pars 105-106, see par 94, camera of a vehicle, and see par 232 i.e., claim 1 receiving sensor data of a sensor of vehicle); predicting, by the machine learning process, the behaviors of the sensed road users (see pars 6, 24, 45, 46, 82, 89, 96 and 197, i.e., observed behaviors, such as driving through a physical environment to train a machine learning model(s) to predict paths through an environment, predicted trajectory for autonomous vehicle, predicted recommended trajectory, predict state of a vehicle maneuver, and predicted collision, and predict 
The closest prior art of record, namely, Muller et al. (US 2019/0384303 A1), does not disclose, teach or suggest, processing the sensed information to provide compact contextual signatures of sensed road users within the vicinity of the vehicle; wherein a compact contextual signature of each of a sensed road user comprises (a) coarse contextual metadata regarding the sensed road user, (b) coarse location information regarding the sensed road user, (c) identifiers of other sensed road users, and (d) coarse situation information; and feeding the compact contextual signatures to a machine learning process trained to estimate behaviors of road users based on the compact contextual signatures of road users, as recited in independent claim 1.
Claims 2-8 are allowable because they dependent on allowable independent claim 1 above.

Independent claim 9 is directed to a non-transitory computer readable medium that stores instructions that, when executed, cause a processor to, type of claim. Regarding independent claim 9, the closest prior art of record, namely, Muller et al. (US 2019/0384303 A1) discloses a non-transitory computer readable medium (see par 0078, computer-usable instructions stored on computer storage media, see pars 0100, 0220-0221, 222, 223, 229 and 230) that stores instructions that, when executed, cause a processor (i.e., CPU(s) 606, 618, 680, 706) to. The claim limitations and/or claim features recited in claim 9 are analogous and/or similar to the claim limitations or features recited in the method claim of independent claim 1 above. Therefore, claim 9 is Muller et al. (US 2019/0384303 A1), for the same and/or similar reasons, as discussed above, in independent claim 1 above.  
Claims 10-16 are allowable because they dependent on allowable independent claim 9 above.

Regarding independent claim 17, the closest prior art of record, namely, Muller et al. (US 2019/0384303 A1) discloses a computerized system for predicting behaviors of road users (see pars 6, 24, 45, 46, 82, 89, 96 and 197, i.e., observed behaviors, such as driving through a physical environment to train a machine learning model(s) to predict paths through an environment, predicted trajectory for autonomous vehicle, predicted recommended trajectory, predict state of a vehicle maneuver, and predicted collision), the computerized system comprises: at least one sensor (see par 27, cameras of an autonomous vehicle, i.e., vehicle 138, sensor data 106, i.e., sensors) for sensing a vicinity of a vehicle to provide sensed information (see abstract, sensor data, see fig. 1B, sensor data 106, see fig. 3 B302, image data generated by camera, see fig. 5B, see pars 105-106, see par 94, camera of a vehicle, and see par 232 i.e., claim 1 receiving sensor data of a sensor of vehicle); at least one processing circuit (i.e., CPU(s) 606, 618, 680, 706) that is configured to: predicting, by the machine learning process, the behaviors of the sensed road users (see pars 6, 24, 45, 46, 82, 89, 96 and 197, i.e., observed behaviors, such as driving through a physical environment to train a machine learning model(s) to predict paths through an environment, predicted trajectory for autonomous vehicle, predicted recommended trajectory, predict state of a vehicle 
The closest prior art of record, namely, Muller et al. (US 2019/0384303 A1), does not disclose, teach or suggest, at least one processing circuit that is configured to: process the sensed information to provide compact contextual signatures of sensed road users within the vicinity of the vehicle; wherein a compact contextual signature of each of a sensed road user comprises (a) coarse contextual metadata regarding the sensed road user, (b) coarse location information regarding the sensed road user, (c) identifiers of other sensed road users, and (d) coarse situation information; and feed the compact contextual signatures to a machine learning process trained to estimate behaviors of road users based on the compact contextual signatures of road users, as claimed in independent claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raichelgauz et al. (US 2021/0284191 A1) teaches autonomous driving, sensing processing the sensed information and coarse location information 8030 (see figures 5, 6 and 7).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOV POPOVICI/Primary Examiner, Art Unit 2677